Title: From George Washington to Major General Philip Schuyler, 4 October 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Qrs Harlem Heights Octor 4th 1776.

I last Night received the Favor of Your Letter of the 30th Ulto and am happy that You have Got the Directions of Congress upon the subject of Barracks, as It is high Time they should be begun where they are wanted. The Nails that are necessary I cannot supply.
In Respect to Major Edminston’s Request, I cannot consent to his coming here. You may inform him that a General Exchange of Prisoners is now in Agitation & When It is ready to be executed, he No Doubt will have proper Notice of It.
I am [in] Hopes That the Expedition by Way of Oswego, that was talked of, is Not intended as the Season begins to Grow late.
The Situation of our Affairs here is Much the Same, as When I last wrote, Which leaves Me only to Add, That I am Dr Sir, with Great Esteem, Your most Obedt Servt

Go: Washington

